Citation Nr: 1014438	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York

THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), prior to November 
25, 2009, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321.

2. Entitlement to a rating in excess of 50 percent for PTSD, 
since November 25, 2009, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 rating decision in which the RO, in part, 
granted service connection and assigned an initial 10 percent 
rating for PTSD, effective March 10, 2004.  In the rating 
decision on appeal, the RO also denied service connection for 
bilateral hearing loss, tinnitus and hemorrhoids.  In 
September 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2006, and the Veteran filed a substantive appeal in July 2006 
as to the issue of a higher rating for PTSD only.  In a July 
2008 supplemental statement of the case (SSOC), the RO 
awarded a higher initial rating of 30 percent for PTSD 
retroactive to the original effective date.  Later in July 
2008, the Veteran indicated that he wished to continue his 
appeal.  In February 2009, the RO issued another SSOC 
reflecting the continued denial of an initial rating greater 
than 30 percent. 

Because the appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
characterized the claim on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In June 2009, the RO remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC), for further 
development.  Aside from addressing the Veteran's claim for 
higher rating for his service connected PTSD, in the remand, 
the Board also noted that the Veteran had filed a November 
2008 NOD in response to a January 2008 rating decision, which 
denied service connection for erectile dysfunction, and a 
November 2008 rating decision, which denied entitlement to 
service connection for sleep apnea.   However, as the Veteran 
had not been furnished an SOC on either issue, the Board 
instructed the RO to issue an SOC pertaining to both of these 
issues and to afford the Veteran the appropriate opportunity 
to file a substantive appeal perfecting an appeal as to these 
issues.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  The Board notes that the Veteran was furnished 
an SOC in October 2009 pertaining to both service connection 
claims.  However, he did not perfect an appeal of either 
claim by filing a timely VA Form 9.  See 38 C.F.R. §§ 20.202, 
20.302(b).  

After accomplishing the development in relation to the 
Veteran's claim for higher rating for PTSD, as reflected in a 
December 2009 SSOC, the RO continued the assigned 30 percent 
rating for PTSD for the time frame prior to November 25, 2009 
and awarded a higher, 50 percent rating, for PTSD effective 
November 25, 2009, 

As indicated above, in this appeal, the RO has awarded a 
higher rating for PTSD from November 25, 2009.  However, as 
higher ratings for this disability are available before and 
after that date, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
recharacterized the appeal as encompassing both matters set 
forth on the title page.  Fenderson, 12  Vet. App. at 126; 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has also 
expanded each claim on appeal to include extra- schedular 
consideration, consistent with the record and what the RO has 
actually adjudicated.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Prior to November 25, 2009, the Veteran's psychiatric 
symptoms primarily included chronic sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, hypervigilance, 
exaggerated startle response, anxiety, depressed mood, social 
isolation, anger, irritability and difficulty forming and 
maintaining relationships; collectively, these symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal). 

3.  Since November 25, 2009, the Veteran's psychiatric 
symptoms have primarily included dysphoric mood, constricted 
affect, lethargy, fatigue, irritability, lack of motivation, 
sleep impairment, memory impairment and social isolation; 
collectively, these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity. 

4.  At no point since the March 10, 2004 effective date of 
the grant of service connection has the Veteran's PTSD been 
shown to be so exceptional or unusual as to render the 
schedular criteria inadequate for rating the disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to November 25, 2009 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2009).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, from November 25, 2009, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the RO's award of service connection 
and the Veteran's disagreement with the initial rating 
assigned, the February 2006 SOC set forth the criteria for 
all higher ratings for PTSD.  Subsequently, a November 2009 
post-rating letter provided notice as to what information and 
evidence was needed to support the claim for higher rating, 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter also specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  Additionally, 
the letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations.  

After issuance of the above-described notice, the December 
2009 supplemental SOC (SSOC) reflects readjudication of the 
claim for higher rating.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.   See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).   

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records and the reports of 
September 2007 and November 2009 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  No further RO action on this 
matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as to which of two ratings applies under a 
particular Diagnostic Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
Veteran.  38 C.F.R. § 4.3 (2009).

A Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  Here, as the RO has already assigned 
staged ratings for the Veteran's PTSD, the Board will 
consider the propriety of those ratings, to include whether 
any further staged rating of the disability is warranted.

The ratings for the Veteran's PTSD have been assigned 
pursuant to DC 9411.  However, the actual criteria for rating 
the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence below also reflects a diagnosis of major 
depressive disorder.  Where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service- connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service- connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  As there is no indication here it is 
possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, the Board has considered all 
of his psychiatric symptoms in evaluating his service-
connected PTSD.

A.  Prior to November 25, 2009

Social Security Administration (SSA) records reflect that the 
Veteran reported that he took early retirement from his job 
as an ironworker in May 2002 due primarily to knee disability 
and PTSD.  He also reported that he did some work after he 
retired and that the last job he worked on was in the summer 
of 2004.  He noted that he would have continued to work in 
the summer were it not for his disabilities.  

The report of a May 2004 VA psychological evaluation reflects 
that the Veteran's presenting problems were feelings of 
irritability, impatience and frustration.  He also was 
experiencing increased feeling of distress when viewing news 
of the Iraq war.  

It was noted that the Veteran drove himself to all scheduled 
appointments and was always appropriately groomed.  He was 
friendly and willing to establish a rapport with the 
interviewer as evidenced by his ability to engage in 
spontaneous conversation.  He presented with a cooperative 
attitude and an appropriate affect.  He maintained good eye 
contact and a relaxed posture and spoke clearly with an 
appropriate rate and volume.  His speech and thought 
processes were coherent and he exhibited no visible anxiety.  
He denied any suicidal or homicidal ideation and his self-
perception, orientation, memory, judgment and insight were 
all intact.  

The evaluating psychologist noted that the Veteran's PTSD 
symptoms included recurrent and distressing recollections of 
traumatic experiences, recurrent nightmares about traumatic 
experiences, physical alarm to reminders of trauma, efforts 
to avoid reminders of his war experiences, outbursts of rage, 
problems with memory, persistent feeling of imminent danger 
requiring constant vigilance, feeling jumpy or easily 
startled, a lack of trust in others, difficulties forming 
intimate relationships, numbness of feelings, difficulties 
with concentration, inability to enjoy previously enjoyable 
activities, occasional disrupted sleep and night sweats, and 
efforts to avoid thinking about and talking about his 
stressful military experiences.  Results of psychological 
testing were consistent with a diagnosis of PTSD and 
dysthymic disorder, and indicated mild to moderate levels of 
distress.  

The psychologist noted that the Veteran would lose patience 
quickly and became frustrated easily.  In recent years he had 
also found it more challenging to avoid intrusive thoughts 
regarding his military experience.  Communicating thoughts 
and feelings was also difficult for him, which hindered the 
development and maintenance of intimate relationships.  The 
psychologist indicated that the Veteran had demonstrated 
significant resilience in managing his intense distress by 
gaining control of his alcohol consumption and finding 
employment that would not exacerbate his condition.  

VA outpatient treatment records from February 2004 to October 
2009 reflect ongoing treatment for PTSD, including group and 
individual therapy and medication management.  GAF scores 
ranged from 61 (assigned during the May 2004 psychological 
evaluation) down to 50 (noted in a July 2006 progress note).  

In a September 2005 letter accompanying the Veteran's NOD, 
the Veteran's spouse reported that the Veteran experienced 
ongoing nightmares.  She also indicated that he had an 
exaggerated startle response; if she or another family member 
woke him up by touching him, he would jump up and be ready to 
hit whoever was there.  Additionally, the spouse reported 
that the Veteran suffered from moodiness, constant twitching 
of the legs and feet while sleeping, and anger problems, 
which sometimes resulted in him hitting the walls. 

A September 2005 VA progress note reflects that the Veteran 
reported an increase in anxiety attacks since receiving a 
negative response from the RO concerning his PTSD claim.  He 
felt injured by the results and was experiencing an intense 
feeling of betrayal.  

In a July 2006 statement accompanying his Form 9, the Veteran 
indicated that he had never felt safe in social situations 
since his return from Vietnam.  He had also had difficulty 
sleeping since his tour in Vietnam, with severe leg 
twitching, night sweats and recurring nightmares.  
Additionally, he reported suffering from survivor guilt, 
irritability, anger management problems and exaggerated 
startle response, to the point where he would "hit the 
deck" if he heard a car backfiring.  Further, he noted that 
he had had to give up hunting due to it reminding him of the 
trauma he experienced in Vietnam.

A July 2006 VA group counseling note reflects that a GAF 
score of 50 was assigned.   

On October 2006 private psychological evaluation, the Veteran 
reported difficulty falling asleep with nightmares and 
nighttime waking.  He also reported flashbacks, 
hypervigilance, exaggerated startle response, a loss of 
appetite without weight loss, ongoing depression, feelings of 
hopelessness, irritability, restlessness, fatigue, diminished 
self-esteem, concentration difficulties, diminished sense of 
pleasure and social withdrawal.  Additionally, he reported 
some suicidal ideation without a plan or intent.  He 
indicated that he would get anxious quite a bit and would 
occasionally experience heart palpitations.  He did not 
report experiencing panic attacks, however. 

The Veteran indicated that he did not socialize with friends 
and did not get along well with his family.  He noted that 
his hobbies included golf and fishing and he spent his days 
trying to keep busy and helping his daughter with babysitting 
and house repairs.  

Mental status examination revealed that the Veteran's speech 
was fluent and clear, his affect was appropriate and of full 
range, his insight and judgment were good and his thought 
processes were coherent and goal-directed.  His mood was 
deemed to be dysthymic and attention and concentration were 
found to be intact.  Recent and remote memory skills were 
noted to be mildly impaired.    

With regard to vocational functioning, the psychologist 
commented that the Veteran was able to follow and understand 
simple directions and instructions and was able to perform 
simple tasks independently.  It was noted that he might have 
some difficulty maintaining attention and concentration but 
was able to maintain a regular schedule, learn new tasks, 
perform complex tasks independently and to make appropriate 
decisions.  The psychologist indicated that the Veteran might 
have some difficulty relating adequately to others and 
appropriately dealing with stress.  The diagnoses were 
dysthymic disorder and PTSD.     

On September 2007 VA psychiatric examination, the Veteran 
reported that he had not worked at all since retiring six 
years prior.  The examiner commented that it appeared that 
the Veteran suffered from moderate occupational impairment, 
noting that it would be expected that his PTSD symptoms, 
including being short-tempered, intolerant and abrasive, may 
have played a role in work difficulties and his decision not 
to continue working.  

In regard to social impairment, the Veteran reported that he 
did not have any friends and only associated with his family.  
However, further inquiry by the examiner revealed that the 
Veteran did belong to the Elks Club and a golf league, in 
which he participated sometimes.  The Veteran stated that he 
drank about 5 beers per day.  Mental status examination 
revealed that the Veteran's speech was logical and focused at 
all times.  He described his typical mood as dysphoric.  He 
stated that when he was working he had a short temper and 
used to scream at employees and punch walls.  He denied 
symptoms of serious mental illness, such as auditory or 
visual hallucinations or paranoia.  He also denied brooding 
or compulsions.  He reported that in the past he had had 
experienced an anxiety attack on one occasion but that he was 
not having such attacks currently.  He also reported low 
self-esteem and lousy concentration.  However, in regard to 
concentration, the examiner noted that a simple test of short 
term memory did not reveal any obvious deficits.  

Additionally, the Veteran reported some feelings of 
hopelessness and helplessness.  He denied ever feeling 
worthless or ever feeling homicidal or suicidal.  He noted 
that both he and his wife managed their finances and the 
examiner found that the Veteran was competent to manage his 
own funds.  

The Veteran reported that he thought about in-service 
stressors every night.  He typically would think about them 
before he went to bed.  He indicated that he had had 
nightmares in the past about both real and imagined in-
service events.  He also stated that he had had flashbacks on 
a couple of occasions.  When asked about hobbies, the Veteran 
reported that he liked boating and fishing and enjoyed 
playing golf.  

The examiner commented that the Veteran was moderately 
impaired in his overall functioning with a history of chronic 
sleep disturbance, and episodes of agitation and 
irritability.  The examiner found that the Veteran was 
moderately impaired in his occupational functioning as well.  
The Veteran had taken early retirement no doubt in part 
related to being short-tempered and irritable.  He was also 
noted to display mild impairment in social functioning.  A 
GAF score of 60 was assigned. 

An April 2008 progress note written by a VA psychologist 
specifically reported on the status of the Veteran's PTSD 
symptomatology.  The note indicated that the Veteran's 
symptoms remained chronic and persistent and continued to 
prevent him from conducting normal daily activities of 
relationships and work.  His salient problems continued to be 
sleep disturbance, persistent irritability, occasional rage 
outbursts, severe mistrust of others, social isolation, 
disassociation, memory and concentration problems, and 
reexperiencing of traumatic memories.  A GAF score of 54 was 
assigned.  

In a July 2008 statement, the Veteran indicated that he had 
major depression and anxiety.  He could not sleep for more 
than three hours at a time and he had major nightmares that 
included recurrences of what transpired in Vietnam.  He also 
indicated that he had flattened affect and he could not 
control his body's reaction when fireworks were set off; his 
knees would just give out.  He had no motivation the majority 
of the time, which also made him short tempered and moody.  
Additionally, he reported that he experienced 5 to 10 panic 
attacks per week and that he had no social relationships.  

A July 2008 VA behavioral health progress note reflects that 
the Veteran was basically stable, that his medications were 
renewed and that he did not require any new medications.  The 
Veteran was noted to be pleasant and cooperative.  A 
subsequent August 2008 VA home health note reflects that the 
Veteran received a call from a VA nurse to check on his 
status.  The Veteran reported that he was taking his 
medication as prescribed and he denied any problems.  The 
nurse described the Veteran's demeanor as calm and 
cooperative.  

The Board finds that the above-cited  evidence, as a whole, 
demonstrates that prior to November 25, 2009, the Veteran's 
service-connected PTSD was no more than 30 percent disabling.  
The competent medical evidence collectively reflects that 
during this time frame, the Veteran's psychiatric symptoms 
included primarily, chronic sleep disturbance, nightmares, 
flashbacks, intrusive thoughts, hypervigilance, exaggerated 
startle response, anxiety, depressed mood, social isolation, 
anger, irritability, and difficulty forming and maintaining 
relationships.  Overall, the Board finds that these symptoms 
more nearly approximate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), the level of impairment 
contemplated in the currently assigned 30 percent disability 
rating for the period prior to November 25, 2009.  

At no point prior to November 25, 2009 did the symptoms meet 
the criteria for a rating in excess of 30 percent.  In this 
regard, the evidence of record did not objectively show that 
the Veteran had flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory to the 
point where he could only retain highly learned material and 
would forget to complete tasks; impaired judgment; or 
impaired abstract thinking.  Rather, the Veteran's speech, 
thinking and judgment were described as coherent, logical and 
intact.  Also, although the May 2004 psychological evaluation 
report includes a notation that the Veteran had "problems 
with memory", the examiner found that the Veteran's memory 
was intact.  Additionally, the October 2006 private 
psychologist noted only mild memory impairment and the 
September 2007 VA psychiatric examiner found that there were 
no obvious deficits in short term memory.  There is no other 
objective evidence of record prior to November 25, 2009 
indicating memory impairment to the point of only retaining 
highly retained material or forgetting to complete tasks.  

Similarly, although the Veteran reported in July 2008 that he 
was experiencing five to ten panic attacks per week along 
with a flattened affect and earlier reported in September 
2005 an increase in "anxiety attacks," there is no 
objective evidence of record, that prior to November 25, 
2009, he had panic attacks more than once a week or a 
flattened affect.  None of the reports of mental health 
evaluations of record note any flattened affect or panic 
attacks, with both the October 2006 private psychologist and 
the September 2007 VA psychiatrist specifically noting that 
the Veteran had reported that he had not had any panic 
attacks.  Also, the April 2008 VA progress note's list of 
current symptoms did not include panic attacks or flattened 
affect.  Additionally, the July and August 2008 VA progress 
notes, contemporaneous to the Veteran's report of panic 
attacks and flattened affect, also did not note either of 
these symptoms and generally found that the Veteran's PTSD 
was stable and that he did not require any additional 
medications.  

The Board presumes that had the Veteran actually been 
experiencing his asserted level of distress in July 2008, he 
would have reported it to his treating mental health 
professionals (in addition to reporting it to the RO).  
Accordingly, in the absence of any objective documentation, 
of panic attacks more than once a week or flattened affect 
prior to November 25, 2009, the Board does not find the 
Veteran's July 2008 report of this symptomatology credible.  

The Board notes that, prior to November 25, 2009, the record 
does tend to indicate that the Veteran had some level of 
disturbances of motivation and mood, and that he was deemed 
to have some difficulty in establishing and maintaining 
effective work and social relationships.  He also reported 
suicidal ideation on one occasion during the October 2006 
private psychological evaluation.  However, although the 
Veteran initially reported to the September 2007 VA examiner 
that he did not have any friends and only associated with his 
family, he later indicated that he did belong to the Elks 
Club and did participate in a golf league.  Also, while the 
Veteran clearly did have some difficulty with relationships 
at work prior to his retirement, the evidence does not 
establish that this difficulty prevented him from adequately 
performing his job duties.  In addition, the October 2006 
report of suicidal ideation was very much an isolated report.   
During the subsequent September 2007 VA examination, the 
Veteran denied that he had ever felt suicidal and there is no 
other evidence of record indicating that the Veteran had any 
ongoing problem with suicidal ideation prior to November 25, 
2009.   

Accordingly, the Board finds that, although the Veteran did 
have some mood and motivation disturbance and experienced 
some difficulty with work and social relationships, in the 
absence of other PTSD symptoms compatible with the assignment 
of a higher, 50 percent rating, and in the presence of 
specific functional indicators compatible with the assignment 
of a 30 percent rating (i.e. generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), the assignment of the higher 50 percent 
rating is not warranted prior to November 25, 2009.     
   
The Board is cognizant that the April 2008 VA progress note 
includes a notation from a VA psychologist that the Veteran's 
PTSD symptoms "prevented" him from conducting the normal 
daily activities of relationships and work.  Such a notation 
tends to indicate more severe impairment than that 
contemplated in the assigned 30 percent rating.  However, the 
Board also notes that the May 2004 VA psychologist 
affirmatively found that the Veteran had been able to find 
employment that would not exacerbate his PTSD; the October 
2006 private psychologist simply found that the Veteran might 
have difficulty relating adequately to others and 
appropriately dealing with stress in the work setting, and 
the September 2007 VA psychiatrist simply found that the 
Veteran's PTSD may have played a role in his work 
difficulties and decision not to continue working.  

Consequently, as the September 2007 examiner, in particular, 
was specifically charged with evaluating the level of the 
Veteran's occupational and social impairment for rating 
purposes (and as there is no indication that that the 
Veteran's level of functioning declined between September 
2007 and April 2008), the Board attaches significantly more 
weight to his assessment than to the brief notation presented 
by the VA psychologist in April 2008.  Additionally, the 
Board notes that although the VA psychologist expressed that 
the Veteran's symptoms "prevented" him from conducting 
daily activities of work, he assigned the Veteran a GAF score 
of 54, which is generally indicative of moderate symptoms, 
including moderate difficulty in social, occupational or 
school functioning, as opposed to total impairment of such 
functioning.   

The Board also points out that none of the GAF scores 
assigned between March 10, 2004 and November 25, 2009 
provides a basis for assignment of any higher rating for the 
Veteran's PTSD.  

Predominantly, the assigned GAF scores ranged from 51 to 61, 
with a single isolated score of 50 assigned in July 2006.  
According to the DSM-IV, GAF scores ranging between 41 and 50 
are indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 are indicative of moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 61 and 70 are indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The assigned GAF of 61, indicating mild overall impairment, 
clearly suggest even less impairment than contemplated in the 
assigned 30 percent rating, whereas the GAFs from 51 to 60 
generally suggest an overall moderate degree of impairment, 
consistent with the 30 percent rating assigned.  While the 
GAF score of 50 assigned in July 2006 is, conceivably, 
suggestive of a level of impairment greater  than that 
contemplated in the 30 percent rating, the Veteran was not 
shown to manifest any of the symptoms delineated in the DSM-
IV-such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting.  Moreover, as discussed above, the 
Veteran's underlying symptoms do not support the assignment 
of at least the next higher, 50 percent rating, or any even 
higher rating, under VA's rating schedule.  Hence, a higher 
rating is not assignable on the basis of the GAF of 50, 
alone.  As indicated above, the Board emphasizes that a 
veteran's symptoms, and not an assigned GAF score, provide 
the provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).

For the above-stated reasons, the Board finds that the 
Veteran's psychiatric disability picture has, prior to 
November 25, 2009,  more nearly approximated the criteria for 
the 30 percent rather than the 50 percent rating.  See 38 
C.F.R. § 4.7.  As the criteria for the next higher, 50 
percent, rating are not met, it logically follows that the 
criteria for the higher ratings of 70 percent and 100 percent 
are likewise not met.



B.  Since November 25, 2009
 
On the November 25, 2009 VA psychiatric examination, the 
Veteran reported that he often felt depressed, low and down; 
that he generally did not feel like getting out of bed; and 
that he would mostly stay at home.  Mental status examination 
revealed that he appeared lethargic and fatigued, with a 
constricted affect and a dysphoric mood.  He was able to do 
serial 7s and spell a word forward and backward.  He was 
oriented to person, time and place and had sufficient 
judgment to understand the outcomes of his behavior.  
Additionally, he had enough insight to understand that he had 
a psychiatric problem.  

Regarding sleep impairment, the Veteran reported that he 
would often wake up from sleep and would feel irritable and 
tired the next day.  He also reported experiencing panic 
attacks once every few days to a week and that he tended to 
have four to five attacks on these days.  He would isolate 
himself while experiencing these attacks.  

The examiner noted that the Veteran did not have any 
homicidal or suicidal thoughts.  The extent of his impulse 
control was deemed to be good.  The effect of the Veteran's 
PTSD on his mood was that he lacked motivation to go out and 
socialize with people.  He was found to be able to maintain 
minimum personal hygiene and not to have any problems with 
his activities of daily living.  The examiner commented that 
the Veteran looked tired and lethargic.  His remote memory 
was moderately impaired, his recent memory was normal and his 
immediate memory was normal.  An example of his memory 
disorder was that he could not recall the details of his in-
service experiences.  

The examiner diagnosed the Veteran with major depressive 
disorder and moderate, chronic PTSD.  A GAF score of 50 was 
assigned.  The examiner noted that objective evidence on 
testing of remote memory indicated moderate memory impairment 
resulting in mild functional impairment.  His immediate 
recent memory, attention, concentration and executive 
functions were all found to be normal.  The Veteran's 
subjective memory symptoms were not deemed to interfere with 
his daily functioning.  

The examiner commented that the Veteran often felt depressed 
and did not feel like going out, did not socialize with 
people and isolated himself.  He lacked motivation to go out 
and look for a job.  His occupational and psychosocial 
functional status was impaired from his PTSD and depressive 
disorder. 

The Board finds that the evidence, as a whole, demonstrates 
that since November 25, 2009, the Veteran's service-connected 
PTSD has been no more than 50 percent disabling.  The 
competent medical evidence collectively reflects that, since 
November 25, 2009, the Veteran's psychiatric symptoms have 
included dysphoric mood, constricted affect, lethargy, 
fatigue, irritability, lack of motivation, sleep impairment, 
memory impairment and social isolation.  Overall, the Board 
finds that these symptoms more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity due to the aforementioned symptoms, a level 
of impairment contemplated in the currently assigned 50 
percent disability rating.

However, at no point since November 25, 2009 has the 
Veteran's psychiatric symptomatology met the criteria for a 
rating in excess of 50 percent.  Notably, the Veteran had not 
been found to have the underlying level of symptomatology 
compatible with a higher, 70 percent rating.  He has not 
exhibited suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Also although the 
Veteran has had significant difficulty with social 
functioning, it is not shown that he is entirely unable to 
establish and maintain effective relationships.  Notably, he 
still maintains relationships with his family.  Additionally, 
although the Veteran would appear to have difficulty in 
adapting to stressful circumstances, as the rest of his PTSD 
symptomatology is not shown to be compatible with the 
applicable criteria, assignment of a higher, 70 percent 
rating is not warranted.

The Board has also considered whether the GAF score of 50, 
assigned by the November 25, 2009 examiner, might form the 
basis for the assignment of a higher rating.  Once again, a 
GAF score ranging from 41 to 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 50 is on the very high end of 
this scale, however, reflecting more moderate impairment.  
Accordingly, in the absence of more underlying 
symptomatology, which could be considered compatible with a 
higher, 70 percent rating, the assigned GAF score does not 
provide a basis for assigning such a higher rating.  See 38 
C.F.R. § 4.126(a).     

For the above-stated reasons, the Board finds that the 
Veteran's psychiatric disability picture has, since November 
25, 2009, has more nearly approximated the criteria for the 
50 percent rather than the 70 percent rating.  See 38 C.F.R. 
§ 4.7.  As the criteria for the next higher, 70 percent, 
rating are not met, it logically follows that the criteria 
for a higher rating of 100 percent likewise are not met.

C.  Both periods

The Board notes that in determining that the criteria for a 
rating in excess of 30 percent for the Veteran's service-
connected PTSD, prior to November 25, 2009, are not met,  and 
that the criteria for a rating in excess of 50 percent for 
PTSD, from November 25, 2009, are not met, the Board has 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating.  The Board 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for the psychiatric disability in question.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also notes that the above determinations are based 
on application of pertinent provisions of VA's rating 
schedule.  However, the Board further finds that, at no point 
since the  March 10, 1994 effective date of the grant of 
service connection has the Veteran's PTSD been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (cited to in the December 2009 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration at each 
stage.  The rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating of the Veteran's PTSD, 
pursuant to Fenderson (cited above), and that the claims for 
higher ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
November 25, 2009, is denied.

A rating in excess of 50 percent for PTSD, from November 25, 
2009, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


